United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medfield, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-781
Issued: August 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 24, 2012 appellant filed a timely appeal from a November 22, 2011
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. Because more than 180 days elapsed from the last merit decision
dated July 25, 2011 to the filing of this appeal, the Board lacks jurisdiction to review the merits
of her claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the November 22, 2011 nonmerit
decision.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 27, 2011 appellant, then a 49-year-old bulk mail clerk, filed an occupational
disease claim attributing her back, neck and arm problems to pulling, pushing and lifting at work.
She first became aware of the condition and its relationship to her employment duties on
March 3, 2011.
By correspondence dated May 3, 2011, OWCP informed appellant that the evidence of
record was insufficient to support her claim. She was advised as to the additional medical and
factual evidence to submit and given 30 days to provide the requested information.
A March 30, 2011 duty status report2 (Form CA-17) provided work restrictions and
diagnoses of lumbar, cervical and shoulder pain.
An April 7, 2011 report from Dr. Philippe D. Vaillancourt, a treating Board-certified
neurologist, listed physical findings and diagnosed cervicoradicular, lumboradicular and
shoulder joint pain, cervical degenerative disc disease, lumbar spondylosis and lumbar spinal
stenosis.
On May 5, 2011 Dr. Edward Firouztale, a treating osteopath, diagnosed cervical
radiculopathy due to degenerative disc disease; lumbar radiculopathy due to disc herniation and
degenerative disc disease; right shoulder pain and lumbar paraspinal muscles inflammatory
fasciitis. He provided physical findings, medical and employment history. Dr. Firouztale
reported that appellant’s work required pulling, lifting and pushing up to 50 pounds.
A May 11, 2011 report from Dr. Vaillancourt reported pain management treatment,
objective test findings, physical examination findings and diagnoses of cervicoradicular,
lumboradicular and shoulder joint pain, cervical degenerative disc disease, lumbar spondylosis
and lumbar spinal stenosis.
A June 1, 2011 duty status report3 (Form CA-17) provided work restrictions and
diagnoses of lumbar, cervical and shoulder pain.
In a June 2, 2011 disability note, Dr. Firouztale noted that appellant was disabled from
work due to a neurological condition.
By decision dated July 25, 2011, OWCP denied appellant’s claim, finding that the
medical evidence was insufficient to establish that a back condition was causally related to her
employment duties.
Subsequent to the denial of her claim, OWCP received an August 18, 2011 medical
report from Dr. Keith Witt, a treating osteopath, who noted a February 6, 2009 injury date and

2

The physician’s signature on the form is illegible.

3

Id.

2

lumbar diagnosis. Appellant also submitted a July 29, 2011 anesthesia record from Brookhaven
Medical Center and a September 6, 2011 disability note from Gina Sussi, a nurse practitioner.
On October 11, 2011 appellant requested reconsideration.
By decision dated November 22, 2011, OWCP denied appellant’s request for
reconsideration.4
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.8
ANALYSIS
The only decision before the Board on this appeal is OWCP’s November 22, 2011
nonmerit decision denying appellant’s application for reconsideration of its July 25, 2011
decision concerning the denial of her occupational disease claim. Because more than 180 days
has elapsed between the issuance of OWCP’s July 25, 2011 merit decision and February 24,
2012, the date appellant filed her appeal with the Board, the Board lacks jurisdiction to review
the July 25, 2011 decision.9 Thus, the issue presented on appeal is whether appellant’s
October 11, 2011 reconsideration request met any of the criteria of 20 C.F.R. § 10.606(b)(2),
requiring OWCP to reopen the case for further review of the merits.

4

The Board notes that, following the November 22, 2011 decision, appellant submitted additional evidence with
her appeal. However, the Board may only review evidence that was in the record at the time OWCP issued its final
decision. See 20 C.F.R. § 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB
293 (2008); G.G., 58 ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB
373 (2003).
5

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
6

20 C.F.R. § 10.606(b)(2). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
7

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

8

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).
9

Id. at § 501.3(e).

3

The underlying issue is whether appellant has established a neck, back or arm injury
causally related to her employment. Appellant’s October 11, 2011 request for reconsideration
neither alleged, nor demonstrated that OWCP erroneously applied or interpreted a specific point
of law. The only new evidence submitted by appellant are an August 18, 2011 ancillary medical
report from Dr. Witt, a July 29, 2011 anesthesia record from Brookhaven Medical Center and a
September 6, 2011 disability note. This evidence does not address the issue of whether the
diagnosed conditions are causally related to the employment factors identified by appellant. As
this evidence does not address the relevant issue of causal relationship, the Board finds that it is
insufficient to reopen her claim for further merit review.10
The Board finds that appellant did not submit arguments or evidence showing that
OWCP erroneously applied or interpreted a specific point of law; advanced a relevant legal
argument not previously considered; or constituted relevant and pertinent new evidence not
previously considered by OWCP. Appellant did not meet any of the regulatory requirements
and, thus, OWCP properly declined to reopen her claim for further merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits pursuant to 5 U.S.C. § 8128(a).

10

S.J., Docket No. 08-2048 (issued July 9, 2009); R.M., 59 ECAB 690 (2008); D’Wayne Avila, 57 ECAB
642 (2006); Betty A. Butler, 56 ECAB 545 (2005) (evidence that does not address the particular issue involved does
not constitute a basis for reopening a claim).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2011 is affirmed.
Issued: August 9, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

